NO. 07-02-0402-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL E

                                  OCTOBER 29, 2002

                         ______________________________


                           SHAWN RAY BOB, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

            FROM THE 181ST DISTRICT COURT OF POTTER COUNTY;

                 NO. 44,072-B; HONORABLE JOHN BOARD, JUDGE

                        _______________________________

Before REAVIS AND JOHNSON, J.J., and BOYD, S.J.1


      Appellant Shawn Ray Bob filed a Motion to Dismiss Appeal on October 18, 2002,

averring that he no longer wishes to prosecute his appeal.


      Without passing on the merits of the case, appellant’s motion for voluntary dismissal

is granted and the appeal is hereby dismissed. Tex. R. App. P. 42.2. Having dismissed



      1
       John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment.
the appeal at appellant’s personal request, no motion for rehearing will be entertained and

our mandate will issue forthwith.




                                                Phil Johnson
                                                  Justice




Do not publish.




                                            2